 Case 1:19-cv-00768-BMC Document 16 Filed 05/31/19 Page 1 of 1 PageID #: 47




                                                                                               ELIZABETH ROZON BAKSH
                                                                                                                    Partner
                                                                                                             (212) 415-9204
                                                                                              baksh.elizabeth@dorsey.com



May 31, 2019


VIA ELECTRONIC FILING

Hon. Brian M. Cogan
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

       Re:     Sharpe v. A&W Concentrate Company, et al.,
               No. 1:19-cv-00768

Dear Judge Cogan:

        Defendants A&W Concentrate Company and Keurig Dr Pepper Inc. (“Defendants”)
agree to Your Honor’s suggestion of a 60-day period for expert discovery on the sole issue of
whether the products at issue (A&W Root Beer and A&W Cream Soda) do or do not contain
vanilla extract, followed by a trial on that single issue. Defendants agree to waive the one-way
intervention rule to allow for this procedure. If the jury finds that the products do, in fact, contain
vanilla extract, we understand that judgment would be entered in favor of Defendants. If, on the
other hand, you or a jury were to find that the products do not contain vanilla extract, the matter
would proceed to a motion to dismiss on grounds other than the presence of vanilla extract and,
if necessary to issues such as damages or the absence thereof, class certification, etc.

        Counsel for Defendants has spoken with counsel for plaintiff Sharpe. Plaintiff Sharpe
agrees with this approach. The parties jointly suggest August 1 as the deadline for serving
expert reports on the issue described above and that depositions of the experts take place
between August 2 and September 3.



                                                   Respectfully submitted,

                                                   /s/ Elizabeth Rozon Baksh

                                                   Elizabeth Rozon Baksh
                                                   Counsel for Defendants

EB:crm




                                   51 West 52nd Street | New York, NY | 10019-6119 | T 212.415.9200 | F 212.953.7201 | dorsey.com
